Citation Nr: 1733687	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-18 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the burn residuals of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 1992 to April 1994.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2016, the Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing has been associated with the Veteran's claims file.

The Board remanded this claim for additional development and adjudication by the RO in August 2016.  

The Board notes that another appeal, of a denial of entitlement to service connection for bilateral hearing loss, was also remanded along with this claim in August 2016.  However, since that remand, the RO granted the service connection for bilateral hearing loss claim, and it is thus no longer before the Board and is not addressed herein.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran has any significant scarring, other skin abnormality, weakness, wasting, atrophy or neurovascular compromise on or in her left hand.

2.  Any weakness of the Veteran's left hand was not incurred in, caused by the Veteran's active service.




CONCLUSION OF LAW

The criteria for service connection for burn residuals of the Veteran's left hand have not been met.  38 U.S.C.A. § 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154 (a).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Here, the Veteran has claimed, in her various written statements and in her videoconference hearing testimony, that she has weakness and numbness in her left hand as a result of a burn to the hand while on active duty service.

The Veteran's service treatment records (STRs) reflect that she did sustain a first and second degree burn to her left hand in May 1993, while on active duty.  However, during a separation physical in March 1994, the Veteran indicated that her upper extremities were normal.  In a June 1994 enlistment examination, she did not note any current hand injuries or conditions, either.  Her VA treatment records reveal no complaints of treatment for her claimed left hand weakness and numbness, much less any mention of any relation between those symptoms and her in-service burn.

The Veteran was afforded a VA examination for her left hand in October 1997, just a few years after the burn, in relation to an earlier claim for service connection for injuries she sustained as a result.  The examiner stated that the left hand appeared normal, with no scarring, erythema, scaling, etc., and that the Veteran's only complaint, at that time, was diminished sensation in the hand.  The examiner stated that the Veteran subjectively reported decreased sensation in her left hand, as compared to her right hand, upon pin-prick testing.  However, he stated that he did not believe that a superficial burn, producing erythema without blisters could produce diminished sensation.

The Veteran was afforded another VA examination for her left hand in July 2010.  After review of her claims file and her medical, service treatment and other records therein and a physical examination of the Veteran, the examiner opined that her left hand weakness is less likely than not caused by or a result of the residuals of the in-service burn to her left hand.  The examiner stated that the burn healed completely with no residual scarring either superficial or deep and with no evidence of muscle atrophy or contracture which would contribute to the weakness of the hand.

September 2012 and June 2016 VA examinations related to a scar on the Veteran's right hand noted that the Veteran's left hand was not affected by scarring.  In other words, the examiners noted no scarring on the Veteran's left hand.  The examiner noted no other residuals of her previous burn to that hand, either.
 
Pursuant to the Board's August 2016 remand, the Veteran was afforded another VA examination in September 2016.  The examiner noted their review of the Veteran's claims file and his in-person examination of the Veteran.  The examiner found no evidence of scarring or any other skin abnormality on the Veteran's left hand, and there were no findings of weakness, wasting, atrophy or neurovascular compromise in the hand, either.

An isolated injury in service that subsequently heals and does not become chronic or otherwise cause or have a nexus with a current disability is not subject to compensation.

In this case, there is no evidence of a current left hand-related disability, including any scarring, weakness or numbness in or on the hand, besides the Veteran's own subjective complaints of those symptoms.

While the Veteran is competent to describe weakness and numbness she experiences in her left hand, she is not competent to provide an opinion as to their cause.  The is because the likely origin of such symptoms is beyond the scope of common knowledge, and a professional opinion is thus necessary in order to reliably establish the nexus between those symptoms and her in-service burn.  A review of the Veteran's medical records, including her STRs and VA treatment records, reveals no current diagnoses related to her left hand or the relevant symptoms that she is claiming.  Therefore, there is no competent medical evidence of the Veteran having a current disability relating to her left hand.  There is also no competent evidence of any nexus between the Veteran's in-service burn and her reported left hand weakness and numbness.  Finally, because her post-service medical records are largely, if not completely, silent for complaints of left hand weakness and numbness, there is no competent medical evidence of the chronicity of that reported weakness and numbness.  The Board finds, in this case, that in the absence of such competent medical evidence, the preponderance of the evidence of record weighs against a finding that the Veteran has a current disability, and against a finding of any nexus between her in-service burn and any such disability.

Thus, the Board finds that the Veteran is not entitled to service connection for the burn residuals of the left hand. 


ORDER

Entitlement to service connection for the burn residuals of the left hand is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


